Exhibit 99.1 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Financial Statements as at September 30, 2010 (unaudited) Contents Page Review Report 2 Condensed Consolidated Interim Financial Statements as at September 30, 2010 (unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 7 Condensed Consolidated Interim Statements of Changes in Equity 8 Condensed Consolidated Interim Statements of Cash Flows 11 Notes to the Condensed Consolidated Interim Financial Statements 13 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Review Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Ltd. and its subsidiaries (“the Group"), comprising of the condensed consolidated interim statement of financial position as of September 30, 2010 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the nine and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34 - “Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports) 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute 2.4% of the total consolidated assets as at September 30, 2010, and whose revenues constitute 0.9% and 1.5% of the total consolidated revenues for the nine and three month periods then ended, respectively. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Review scope We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with accepted accounting principles in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, as described in Note 5. Somekh Chaikin Certified Public Accountants November 1, 2010 2 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Statements of Financial Position September 30, 2010 September 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 66 Trade receivables Other receivables Inventory Assets held for sale 30 34 40 Total current assets 4,548 4,349 3,699 Investments, including derivatives Trade and other receivables Property, plant and equipment * * Intangible assets Deferred and other expenses * * Investments inequity-accounted investees (mainly loans) Deferred tax assets 332 385 392 Total non-current assets 10,704 10,186 10,242 Total assets 15,252 14,535 13,941 3 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Statements of Financial Position (Contd.) September 30, 2010 September 30, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 32 42 36 Provisions Employee benefits Dividend payable 1,280 1,149 - Total current liabilities 5,223 4,662 3,689 Debentures Bank loans Employee benefits Deferred income and others 44 5 5 Provisions 68 70 71 Deferred tax liabilities 88 52 70 Total non-current liabilities 5,271 3,685 3,714 Total liabilities 10,494 8,347 Equity Total equity attributable to Company shareholders Non-controlling interests 44 25 (6 ) Total equity 4,758 6,188 6,538 Total equity and liabilities 15,252 14,535 13,941 Shlomo Rodav Avi Gabbay Alan Gelman Chairman of the Board CEO Deputy CEO and CFO Date of approval of the financial statements: November 1, 2010 * Retrospective application by restatement, see Note 3 The attached notes are an integral part of the condensed consolidated interim financial statements. 4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Statements of Income Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Continuing operations Revenue (Note 8) 8,929 8,587 3,033 2,924 11,519 Costs and expenses Depreciation and amortization Salaries Operating and general expenses (Note9) Other operating expenses (income), net ) 201 6,086 6,095 2,054 2,049 8,547 Operating profit 2,843 2,492 979 875 2,972 Finance income (expenses) Finance expenses Finance income ) Finance expenses (income), net 87 ) 74 16 ) Profit after financeexpenses (income), net Share in losses of equity-accounted investees ) (8 ) Profit before income tax Income tax 708 702 246 259 807 Profit for the period from continuing operations Discontinued operations Profit for the period from discontinued operations - 1,379 - 1,475 1,379 Profit for the period 1,868 3,174 588 2,063 3,541 5 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Statements of Income (Contd.) Nine months ended Three months ended Year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions NIS millions NIS millions Attributable to: Company shareholders Profit for the period from continuing operations Profit for the period from discontinued operations - 1,446 - 1,502 1,446 1,868 3,237 588 2,088 3,603 Non-controlling interests Profit for the period from continuing operations -
